DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Response to Amendment
Acknowledgement is made of the amendment filed on 08/18/2022 in which claims 1, 4, and 7 were amended. No other claims were added or canceled, therefore claims 1-17 are pending for examination below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneeweiss et al. [US 2017/0199245].  
With respect to claim 1, Schneeweiss discloses an automated testing control system [Figs. 1, 2, 8] for testing an individual cell [12/13; see also individual connection of cells A1-A8] within a multi-cell battery [figures illustrate multiple cells] while the multi-cell battery is out of service [a recitation to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; furthermore Fig. 4 shows the tested batteries being in a holder 7 and not in service] the testing control system configured for removable receipt of the multi-cell battery in a coupling [12/13 are removable from holder 7 as illustrated in the figures], the testing control system comprising: a process controller [138]; an analog controller coupled to the process controller and the multi-cell battery [par. 0003; i.e. voltage sensor and other measurement devices taking readings from battery and relaying to processor]; a relay controller [4/5], the relay controller coupled to the process controller and each individual cell of the multi-cell battery [Fig. 1; k1-k16; par. 0055-0058]; and a data processing system [795/695], the data processing system coupled to the process controller and configured to record data collected from each individual cell of the multi-cell battery [abstract; par. 0003, 0059; i.e. the system includes data profiles of the cells and processing thereof as a result of the testing data, the data processing system integral with the processor/controller].

With respect to claims 2 and 3, Schneeweiss further discloses a charger [abstract] with a customizable charging system [par. 0051-0057; charger control configurations] and load bank controller [par. 0051-0054; electric load 2 for connection with the cells].

With respect to claim 4, Schneeweiss further discloses the data processing system is configured to record data for each individual cell of the multi-cell battery from battery testing, store data, retrieve data, and report data [abstract, par. 0003,0005,0023-0024,0059, 0062; i.e. data and profile characteristic of the cells for which testing is performed].

With respect to claims 5 and 6, Schneeweiss further discloses the process controller is configured to control the analog controller, the relay controller, the load bank, and the charger [i.e. the control unit 3 is the main controller and performs all the data processing and controls via input/outputs of the entire system].

With respect to claim 7, Schneeweiss further discloses the data processing system facilitates interaction with the process controller and a database to store, collect, and retrieve data [3/4; also note that controllers/processors implicitly comprise memory to store/collect/retrieve data].

With respect to claim 8, Schneeweiss further discloses the relay controller comprises contactors configured to bypass each individual cell of the multi-cell battery if the individual cells fall below a specified and predetermined voltage threshold [par. 0060-0065; a cell which is discharged completely and then separated is considered the equivalent as the cell falling below a voltage threshold].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneeweiss et al. [US 2017/0199245] as applied above.
With respect to claim 9, Schneeweiss discloses collecting data regarding at least the voltage of the batteries, but fails to disclose a specific time interval of every 60 seconds. It would have been obvious to a person having ordinary skill in the art to modify Miller such that the data is retrieved every 60 seconds absent a showing of critically of said feature in the specification and barring any unexpected results occurring from such a selection. Here, the selection of data collection every 60 seconds offers quick enough data processing to catch errors in the voltage but also has the benefit of saving space in the memory since not as much data storage is needed and money by not having to use more technical circuitry needed for continuous monitoring, i.e. instantaneous or every fraction of a second. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneeweiss et al. [US 2017/0199245] in view of Li et al. [US 2019/0115773].
With respect to claim 10, Schneeweiss discloses a method for automatically testing [Figs. 1, 2, 8] an individual cell [12/13; see also individual connection of cells A1-A8] within a multi-cell battery [figures illustrate multiple cells] while the multi-cell battery is out of service [a recitation to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; furthermore Fig. 4 shows the tested batteries being in a holder 7 and not in service] the method for removable receipt of the multi-cell battery in a coupling [12/13 are removable from holder 7 as illustrated in the figures], the method comprising: a process controller [138]; an analog controller coupled to the process controller and the multi-cell battery [par. 0003; i.e. voltage sensor and other measurement devices taking readings from battery and relaying to processor]; a relay controller [4/5], the relay controller coupled to the process controller and each individual cell of the multi-cell battery [Fig. 1; k1-k16; par. 0055-0058]; and a data processing system [795/695], the data processing system coupled to the process controller and configured to record data collected from each individual cell of the multi-cell battery [abstract; par. 0003, 0059; i.e. the system includes data profiles of the cells and processing thereof as a result of the testing data, the data processing system integral with the processor/controller] and removing an individual cell of the first set of the multiple cell battery from the testing if the individual cell falls below a predetermined voltage threshold or exceeds a preset temperature threshold [par. 0060-0065; a cell which is discharged completely and then separated is considered the equivalent as the cell falling below a voltage threshold], however, Schneeweiss fails to disclose the battery is a lead acid battery. 
Lead acid batteries are routine in the art of battery testing. For example, Li discloses a testing system for a lead acid battery wherein the battery is disconnected once the voltage falls below a predetermined voltage [par. 0011-12]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to use Schneeweiss testing method on a lead acid battery for the benefit of gathering data/testing data on an industry standard type of battery that is inexpensive and reliable type of battery. 

With respect to claim 11, Schneeweiss further discloses preparing a second set of batteries having multiple cells for testing during the testing of the first set of batteries having multiple cells [Figs. 4 and 8; shows installation of multiple batteries 12/13 in the holder, as the holder 7 is the testing apparatus its function is to repeatedly install/remove batteries for testing].

Claims 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneeweiss et al. [US 2017/0199245] and Li et al. [US 2019/0115773] as applied above, and further in view of Miller et al. [US 2017/0358934]. 
With respect to claim 12, Schneeweiss fails to disclose fully charging for immediate use, however, Miller teaches charging a first set of the batter having multiple cells to capacity for immediate use [par. 0024, 0031-0035; constant current charging is performed to keep batteries at full charge also note explicit disclosure of “fully charged”].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Schneeweiss testing method to include a fully charged state for immediate use for the benefit of allowing the good batteries that passed the test to be ready for use in the field.  

With respect to claim 16, Miller further discloses communicating data collected during the testing via a mobile phone application, text messaging, or emails [comms circuitry is disclosed as “notify a customer”].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Schneeweiss to include sending the collected data for the benefit of allowing outside users (maintenance) to review of process data on the cells.   

With respect to claim 17, Miller further discloses including identification of an individual battery cell within the first set of the lead acid battery having multiple cells that may be re-used in a second use battery system [as the circuitry discloses monitoring or good and bad cells and replacement thereof, the good batteries “may be re-used” since they are in good condition and have not in fact been indicated as bad and replaced].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Schneeweiss to identify “good” batteries for re-use for the benefit of decreasing costs by re-using batteries that are in still in good working condition. 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneeweiss et al. [US 2017/0199245] and Li et al. [US 2019/0115773] as applied above, and further in view of Murakami et al. [US 2002/0145405].
With respect to claims 13-15, Schneeweiss discloses repeated cycling of charging and discharging but fails to disclose a specific number of cycles within a set amount of time. However, Murakami teaches charging/discharging cycling of battery including repeated cycling of charging and discharging over at least about 20 cycles within less than about 10 minutes, 5 minutes, and 2 minutes [abstract, par. 0014; note that the cycling can occur as fast as every 1 second and therefore would be equipped to cycle at least 60 times in a two-minute stretch of time].
Therefore it would have been obvious to a person having ordinary skill in the art before the effectively filed date of the instant invention to modify Schneeweiss to incorporate the micro charging type charging/discharging process for the benefit of activating the battery in a safer manner as disclosed by Murakami, furthermore it is known in the art that micro charging/pulse charging of a battery enables slower/lower degradation over a period of many cycles therefore the applied method would decrease degradation of the battery as well. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859